                        Case 3:20-cv-00066-DHB-BKE Document 15 Filed 12/10/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  ROY MANDELL SMITH,

                                           Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 320-066

                  JERMAINE WHITE, Warden, et. al.

                                            Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated December 10, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion and Plaintiff's objections are OVERRULED;

                    therefore, Plaintiff's Complaint is DISMISSED without prejudice as a sanction for Plaintiff's abuse

                    of the judicial process. This case stands CLOSED.




           12/10/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
